Name: Commission Delegated Regulation (EU) 2015/1576 of 6 July 2015 amending Regulation (EC) No 606/2009 as regards certain oenological practices and Regulation (EC) No 436/2009 as regards the registering of those practices in the wine sector registers
 Type: Delegated Regulation
 Subject Matter: beverages and sugar;  technology and technical regulations;  agricultural policy;  information technology and data processing;  food technology;  agricultural activity
 Date Published: nan

 23.9.2015 EN Official Journal of the European Union L 246/1 COMMISSION DELEGATED REGULATION (EU) 2015/1576 of 6 July 2015 amending Regulation (EC) No 606/2009 as regards certain oenological practices and Regulation (EC) No 436/2009 as regards the registering of those practices in the wine sector registers THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 75(2) and (3)(g) and Article 147(3)(e) thereof, Whereas: (1) In accordance with Article 3 of Commission Regulation (EC) No 606/2009 (2), authorised oenological practices are laid down in Annex I A to that Regulation. The International Organisation of Vine and Wine (OIV) has adopted resolutions allowing three new oenological practices. In order to take account of technical progress and to provide Union producers with the same possibilities as those available to third-country producers, those new oenological practices should be authorised in the Union under the conditions of use defined by the OIV. (2) Certain oenological practices are particularly exposed to the risk of fraudulent use and must be recorded in the registers pursuant to Article 41 of Commission Regulation (EC) No 436/2009 (3). For this reason, the three new oenological practices, that is the treatment of wines using a membrane technology coupled with activated carbone, the use of polyvinylimidazole-polyvinylpyrrolidone copolymers and the use of silver chloride, the last two substances being processing aids, should be entered in the registers. (3) Regulations (EC) No 606/2009 and (EC) No 436/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 606/2009 Annex I A to Regulation (EC) No 606/2009 is amended in accordance with the Annex to this Regulation. Article 2 Amendment of Regulation (EC) No 436/2009 In the first subparagraph of Article 41(1) of Regulation (EC) No 436/2009, the following points are added: (x) treatment using a membrane technology coupled with activated carbon; (y) use of polyvinylimidazole-polyvinylpyrrolidone copolymers; (z) use of silver chloride. Article 3 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, Ã nological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). (3) Commission Regulation (EC) No 436/2009 of 26 May 2009 laying down detailed rules for the application of Council Regulation (EC) No 479/2008 as regards the vineyard register, compulsory declarations and the gathering of information to monitor the wine market, the documents accompanying consignments of wine products and the wine sector registers to be kept (OJ L 128, 27.5.2009, p. 15). ANNEX Annex I A to Regulation (EC) No 606/2009 is amended as follows: (1) in the table, the following rows 53, 54 and 55 are added: 1 2 3 Oenological practice Conditions of use Limits on use Applications 53 Treatment of wines using a membrane technology coupled with activated carbon to reduce excess 4-ethylphenol and 4-ethylguaiacol For wines and under the conditions laid down in Appendix 19 54 Use of polyvinylimidazole-polyvinylpyrrolidone copolymers (PVI/PVP) For musts and wines and under the conditions laid down in Appendix 20 No more than 500 mg/l (where added to both the must and the wine, the total overall quantity must not exceed 500 mg/l) 55 Use of silver chloride For wines and under the conditions laid down in Appendix 21 No more than 1 g/hl, residue in the wine < 0,1 mg/l (silver) (2) the following Appendices 19, 20 and 21 are added: Appendix 19 Requirements for the treatment of wines using a membrane technology coupled with activated carbon to reduce excess 4-ethylphenol and 4-ethylguaiacol The aim of the treatment is to reduce the content of 4-ethylphenol and 4-ethylguaiacol of microbial origin that constitutes organoleptic defects and masks the aromas of the wine. Requirements: (1) The treatment is to be carried out under the responsibility of an oenologist or qualified technician. (2) The treatment must be recorded in the registers referred to in Article 147(2) of Regulation (EU) No 1308/2013. (3) The membranes used must comply with the requirements of Regulations (EC) No 1935/2004 and (EC) No 10/2011 and with the national provisions adopted for the implementation thereof. They must comply with the requirements of the International Oenological Codex published by the OIV. Appendix 20 Requirements for polyvinylimidazole-polyvinylpyrrolidone copolymers (PVI/PVP) The purpose of the use of PVI/PVP is to prevent defects caused by too high metal contents and to reduce undesirable high concentration of metals. Requirements: (1) Copolymers must be eliminated by filtration no later than two days after their addition taking into account the precautionary principle. (2) In the case of cloudy musts, the copolymer must be added no earlier than a maximum of two days before filtration. (3) The treatment is to be carried out under the responsibility of an oenologist or qualified technician. (4) The treatment must be recorded in the registers referred to in Article 147(2) of Regulation (EU) No 1308/2013. Appendix 21 Requirements for silver chloride Silver chloride is used for the treatment of wines to remove fermentation and storage-related abnormal odours (caused by reduction reactions characterised by the presence of hydrogen sulphide and thiols). Requirements: (1) The treatment is to be carried out under the responsibility of an oenologist or qualified technician. (2) The treatment must be recorded in the registers referred to in Article 147(2) of Regulation (EU) No 1308/2013. (3) The silver chloride added to wine must be applied to an inert support, like kieselguhr (diatomaceous earth), bentonite, kaolin, etc. The precipitate must be eliminated by any appropriate physical procedure and must be treated by specialised sector.